USCA11 Case: 21-13714      Date Filed: 02/11/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13714
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
COREY MONROE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:09-cr-60063-WPD-2
                   ____________________
USCA11 Case: 21-13714              Date Filed: 02/11/2022         Page: 2 of 4




2                          Opinion of the Court                        21-13714


Before LUCK, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
       Corey Monroe appeals his six-month sentence imposed
upon the revocation of supervised release, arguing that his sen-
tence is substantively unreasonable because the district court fo-
cused solely on his drug use when imposing his sentence. After
review, 1 we affirm.
       When examining the substantive reasonableness of a sen-
tence, we consider the totality of the circumstances and the
§ 3553(a) factors. 2 United States v. Trailer, 827 F.3d 933, 935 (11th
Cir. 2016). The district court abuses its discretion if it: “(1) fails to


1 We review for abuse of discretion the reasonableness of a district court’s sen-
tence. United States v. Trailer, 827 F.3d 933, 935 (11th Cir. 2016). We will
vacate the defendant’s sentence only if we are “left with the definite and firm
conviction that the district court committed a clear error of judgment in
weighing the § 3553(a) factors by arriving at a sentence that lies outside the
range of reasonable sentences dictated by the facts of the case.” Id. at 936 (quo-
tation marks omitted).
2 The district court must impose a sentence that is sufficient, but not greater
than necessary, to comply with the purposes of sentencing listed in
§ 3553(a)(2), including the need to reflect the seriousness of the offense, pro-
vide just punishment, protect the public from further crimes of the defendant,
and to provide the defendant with needed medical care and correctional treat-
ment. 18 U.S.C. § 3553(a)(2). The court must also consider factors such as the
nature and circumstances of the offense, the history and characteristics of the
defendant, the guidelines range, and the kinds of sentences available. Id.
§ 3553(a)(1), (3), (4).
USCA11 Case: 21-13714         Date Filed: 02/11/2022     Page: 3 of 4




21-13714                Opinion of the Court                         3

afford consideration to relevant factors that were due significant
weight, (2) gives significant weight to an improper or irrelevant fac-
tor, or (3) commits a clear error of judgment in considering the
proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th
Cir. 2010) (en banc) (quotation marks omitted).
        The weight given to any § 3553(a) factor is left to the sound
discretion of the district court, and we will not substitute our own
judgment by reweighing these factors. United States v. Kuhlman,
711 F.3d 1321, 1327 (11th Cir. 2013). While the unjustified reliance
on a single factor may be a symptom of an unreasonable sentence,
the district court may attach great weight to a single factor. Id.; see
also Gall v. United States, 552 U.S. 38, 57 (2007) (explaining the dis-
trict court “quite reasonably attached great weight to the fact that
Gall voluntarily withdrew from the conspiracy”). We held a sen-
tence was substantively unreasonable where the district court fo-
cused “virtually exclusively” on one factor and nearly abandoned
consideration of other relevant factors. United States v. McQueen,
727 F.3d 1144, 1161 (11th Cir. 2013).
       Monroe failed to show his sentence is unreasonable because
the district court did not focus solely on his drug use when sentenc-
ing him. See Trailer, 827 F.3d at 935; United States v. Tome, 611
F.3d 1371, 1378 (11th Cir. 2010) (stating the party challenging the
sentence must show that it is unreasonable considering the record
and the § 3553(a) factors). Before sentencing Monroe, the district
court listed other factors it had considered, including that Monroe
had complied with supervised release for the prior three years, was
USCA11 Case: 21-13714        Date Filed: 02/11/2022     Page: 4 of 4




4                      Opinion of the Court                21-13714

employed during that time, and admitted to the violation. The dis-
trict court noted many of these factors were mitigating, and it ulti-
mately varied below Monroe’s guidelines range. The district court
was permitted to place great weight on Monroe’s drug use, and it
did not abandon the consideration of other relevant factors. See
Gall, 552 U.S. at 57; McQueen, 727 F.3d at 1161; Kuhlman, 711 F.3d
at 1327.
      AFFIRMED.